In this proceeding the petitioner, Daniel Harvey, filed in this court on April 11, 1928, his duly verified petition, alleging that he is unlawfully imprisoned in the county jail at Tahlequah, Cherokee county, by Ben Wade, sheriff of said county; that he is so held under a commitment issued on the 6th day of April, *Page 17 
1928, after a preliminary examination wherein he was held to the district court to answer to the charge of statutory rape. Petitioner avers that he is a full-blood incompetent Osage Indian, that he is not guilty of the crime of rape as charged, and that the proof of his guilt of the crime charged is not evident, nor the presumption thereof great; that heretofore he made application to J.T. Parks, district judge, for bail on said charge, and said application was denied. Attached to said petition is a transcript of the testimony taken on the preliminary examination. Following the hearing on April 11, 1928, and upon a consideration of the testimony, it was adjudged that petitioner is entitled to be admitted to bail, and it was ordered that said petitioner be admitted to bail in the sum of $10,000, said bond to be conditioned as provided by law and to be approved by the court clerk of Cherokee county.